PER CURIAM:
Sanjeev Malhotra appeals the district court’s order’s denying his motions to reopen and for sanctions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Malhotra v. Watergate at Landmark Condo. Assoc., No. 1:05-cv-00076-LMB (E.D. Va. Apr. 4 & 6, 2007). We deny Appellee’s motion for *831sanctions. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.